ITEMID: 001-80173
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ATICI (No. 2) v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1970 and lives in Kocaeli.
5. On 16 October 1992 the applicant was arrested by police officers from the anti-terrorism branch of the Istanbul Security Directorate on suspicion of his membership of the Dev-Sol (the Revolutionary Left) and was taken into police custody.
6. On 26 October 1992 he was brought before the investigating judge at the Istanbul State Security Court, who ordered the applicant's detention on remand.
7. On 8 January 1993 the public prosecutor at the Istanbul State Security Court filed a bill of indictment against the applicant and sixteen other co-accused, charging them, inter alia, with membership of an illegal armed organisation and for participating in activities that undermined the constitutional order of the State. The public prosecutor sought the death penalty for the applicant pursuant to Article 146 § 1 of the Criminal Code.
8. In 2004 the State Security Courts were abolished following a constitutional amendment and the applicant's case was transferred to the Istanbul Assize Court.
9. On 2 May 2005 the Istanbul Assize Court convicted the applicant as charged and sentenced him to life imprisonment.
10. The Court of Cassation quashed the judgment of the first-instance court. The case was remitted before the Istanbul Assize Court where it is still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
